 80DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDK Mart Corporation and Ronald Rasmussen. Case7•CA-28463October 19, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND HIGGINSOn July 14, 1989, Administrative Law JudgeNancy M Sherman issued the attached decisionThe Respondent filed exceptions and a supportingbrief 1The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,2 andconclusions3 and to adopt the recommendedOrderORDERThe National Labor Relations Board adopts' therecommended Order of the administrative lawjudge and orders that the Respondent, K MartCorporation, St Clair Shores, Michigan, its offi-' The Respondent has requested oral argument The request is deniedas the record, exueptions, and brief adequately present the Issues and thepositions of the parties2 Because we agree with the judge that the Respondent violated Sec8(a)(1) of the Act by broadly prohibiting employee Rasmussen from dis-cussing work schedules with fellow employees, we find it unnecessary topass on whether Rasmussen was engaged in protected concerted activitywhen he complained to another employee about his schedule on Septem-ber 15, 1988 See Jeannette Corp, 217 NLRB 653, 656 (1975), enfd 532F 2d 916 (3d Cu- 1976) Unlike the circumstances in Adelpht Institute, 287NLRB 1073 (1988), the complaint in the Instant case alleges, and therecord supports the judge's finding, that the Respondent violated Sec8(a)(1) by prohibiting Rasmussen from discussing work schedules InAdelplu, the complaint did not allege that there was a rule prohibiting dis-cussion of employees terms and conditions of employment and thistheory of a violation was not fully litigated3 Member Cracraft and Member Higgins adhere to the standards setforth in Johnnie s Poultry Co, 146 NLRB 770, 775 (1964), enf denied 344F 2d 617 (8th Or 1965), in finding unlawful the Respondent's question-ing of employee Brian Szarewicz However, they agree with the judgethat under the 'totality of circumstances approach, a finding of a viola-tion is also warranted because the interrogation had a coercive tendencyCompare Dayton Typographic Service v NLRB, 778 F 2d 1188 (6th Cir1985)Chairman Stephens would assess the lawfulness of the questioningsolely under a totality-of the-circumstances analysis, and he agrees thatunder that test the interrogation had a reasonable tendency to coerce anemployee regarding protected concerted activity Among the circum-stances noted by the judge on which Chairman Stephens relies is the factthat Szarewicz was abruptly summoned by the personnel manager (RitaKeys) to go to the office of the store manager, where Szarewicz hadnever been before and, in the presence of Keys, was asked by the Re-spondent s attorney about the exchange between Keys and fellow em-ployee Rasmussen over posted work schedules, about Szarewicz' owndiscussions with Rasmussen, if any, concerning work schedules, andabout Szarewicz own attitudes towards the Respondent's scheduling ofwork Although the attorney told Szarewicz that he was investigating theunfair labor practice charge filed by Rasmussen, Szarewicz could reasonably have believed that discussing work schedules with fellow employeeswould be viewed with disfavor by his employercers, agents, successors, and assigns, shall take theaction set forth in the OrderB Penme Mdlender, Esq , for the General CounselChristopher B Kroll, Esq and Peter Palmer, Esq , ofTroy, Michigan, for the RespondentDECISIONSTATEMENT OF THE CASENANCY M SHERMAN, Administrative Law Judge Thiscase was heard before me in Detroit, Michigan, on Janu-ary 30, 1989, pursuant to a charge filed by employeeRonald Rasmussen on September 20, 1988, against Re-spondent K Mart Corporation, and a complaint issued onOctober 26, 1988, and amended on January 30, 1989 Thecomplaint in its final form alleges that Respondent violat-ed Section 8(a)(1) of the National Labor Relations Act(the Act) by instructing Rasmussen not to discuss workschedules or other terms and conditions of employmentwith other employees, and (through Respondent's attor-ney) by coercively interrogating an employee in connec-tion with preparing Respondent's defense in an unfairlabor practice proceeding against RespondentOn the record as a whole, including the demeanor ofthe witnesses, and after due consideration of the briefsfiled by counsel for the General Counsel (the GeneralCounsel) and by Respondent, I make the followingFINDINGS OF FACTI JURISDICTIONRespondent is a Michigan corporation, which main-tains its principal office and place of business in Troy,Michigan Respondent maintains retail stores in variousStates of the United States, including a retail store in StClair Shores, Michigan During 1987, a representativeperiod, Respondent had gross revenues exceeding$500,000, purchased goods valued in excess of $50,000from points outside Michigan, and had those goodsshipped directly to its stores located within Michigan Ifind that, as Respondent admits, Respondent is engagedin commerce within the meaning of the Act, and that ex-ercise of jurisdiction over its operations will effectuatethe policies of the ActIi THE ALLEGED UNFAIR LABOR PRACTICESA BackgroundThe events in this case took place at Respondent'sretail store in St Clair Shores, Michigan At that store,Respondent's full-time employees work 4 days and 32hours a week, part-time employees work fewer daysand/or fewer hours a week From week to week, Re-spondent alters the days of the week on which each indi-vidual employee is scheduled to work and, perhaps,makes other changes in each individual's schedule Nor-mally, the schedule is prepared by Home Center Manag-er Jerry Bowers (admittedly a supervisor), and is postedby Personnel and Training Manager Rita Keys (admit-297 NLRB No 10 K MART CORP81tedly a supervisor) on the Monday before the Thursdaywhich begins the 7-day period covered by. the scheduleEmployee Rasmussen began to work at Respondent'sSt Clair facility in early 1983 About, a week after hestarted working there, and at least until September 12,1988, he engaged in, and overheard other employeesengage in, conversations with other employees, outsideof management's presence, during which they com-plained to each other about the fact that they had no setschedules and frequently had days off which were notconsecutive Dunng some of these discussions, he pro-posed that they all go into the office and talk to'the bossabout getting a set schedule However, nobody elsewould do this About mid 1988, Rasmussen approachedStore Manager Tom Grezch, admittedly a supervisor,and said that Rasmussen and other employees would liketo receive set schedules Grezch replied that this couldnot be done When asked whether any of the employeestold Rasmussen that he could represent them when hetalked to management, he testified, "Oh no, I don't be-lieve any of them said that They don't want their namesused in the office"B Respondent's Alleged Prohibition Against, Discussing Schedules and Other Working Conditionswith Other EmployeesOn Monday, September 12, 1988, the schedule wasposted for the 7-day period beginning Thursday, Septem-ber 15 The schedule stated that during this 7-day period,Rasmussen was supposed to work a total of 6 days Ras-mussen preferred to, and usually did, work fewer than 6days a week He drew his schedule to the attention of hisimmediate supervisor (identified in the record as MaryAnn) and then to Bowers, telling Bowers, at least, thatRasmussen was willing to work all 6 days if Respondentwanted him to Both Mary Ann and Bowers told Ras-mussen that the schedule was going to be changed andthat he was going to work fewer than 6 days during theweek in questionWhen Rasmussen left work on Tuesday, September 13,his posted schedule for the week beginning September 15had not been changed He was not scheduled to work onWednesday, September 14, which was payday Whenpicking up Rasmussen's paycheck that day, his house-mate was told to have him telephone to find out what hissecond day off was going to be dunng the workweek be-ginning Thursday, September 15 1 Although he admit-tedly received this message, he did not call His next tourof duty was on Thursday, September 15 When hereached the company parking lot that morning, he en-countered employee Brian Szarewicz, and remarked, "Ibet my schedule hasn't changed "2 Then, Rasmussenwalked into the building, while Szarewicz lingered in theparking lot to chat with a friendThe employees' breakroom and Personnel ManagerKeys' office share a wall and have separate doorways'Al that time, Rasmussen was spending much of his off-duty time at aplace where he could not be reached by telephone When asked at thehearing whom he was supposed to call, he replied Keys, "1 guess"2 This finding is based on Szarewicz' testimony Rasmussen testifiedthat he did not remember talking with anyone in the parking lot beforework on that day -into the same hallway The timeclock is between thesedoorways, and the employees' schedule is posted on awall directly across from the timeclock When Rasmus-sen entered the facility on September 15, he initially pro-ceeded to the breakroom Then, he remembered that hehad to check his schedule for the payroll week beginningthat day When he went over and looked at the postedschedule, he found that it had not been changed Ras-mussen, who has a loud voice, remarked out loud, "Theschedule's supposed to be posted no later than 600Monday and it's Thursday and it's still not postedright "3 Rasmussen was making these remarks to himself,but in the heanng of Szarewicz, who was standing at thetimeclock, inferentially within earshot of RasmussenThen, Rasmussen went back into the breakroom, wherehe saw a fellow employee identified in the record as"James" Rasmussen, who was admittedly upset, re-marked to James, in a loud tone which was normal forRasmussen, "Do you believe it's been four days and theyhaven't changed my schedule yet to let me know myother day off" James, who did not testify, made whatRasmussen testimonially described as a "kind of likewhat do you expect kind of face" At that time,Szarewicz was in the men's bathroom, which opens offthe breakroom, but James was the only other employeewhom Rasmussen saw in the lounge, and neither Jamesnor Szarewicz could be seen from the office of PersonnelManager KeysAfter Rasmussen made this remark to James, Keys"yelled" at Rasmussen to come into her office When hedid so, she asked him why he kept complaining He saidthat he only "came in here" when he had a "legitimatecomplaint," and he thought he "had a legitimate com-plaint working one day on, one day off and then six daysout of seven and not knowing [his] day off until fourdays after the schedule was posted" He said that theschedule was supposed to be changed and had not beenchanged, "[y]ou people tell me to call in and nobodyknows anything why isn't it posted, why isn't [it]corrected9" She told him that the schedule problem wasbetween him and Home Center Manager Bowers, thatonly Bowers could change Rasmussen's schedule, that Itwas nobody else's business but Rasmussen's own, andthat she did not want him to complain to other employ-ees about his scheduling and his problems Rasmussenstated, as he had told management on previous occasions,that he wanted to get back to the night crew Keys saidthat he never liked anything around there and wasalways unhappy, and that there was nothing she coulddo for him Pointing to the front of the store, she said,"why don't [you] Just get another job, why don't [you]just quit9" Using scatological epithets, Rasmussen saidthat he did not have to listen to this, and walked out ofthe office At the time this conversation took place,about 645 a m, the store was not open to the publicRasmussen visited Keys in the hospital on an undiscloseddate in 1988 He testified that she was "all right" and"pretty kind," and that he liked her3 This finding is based on Szarewicz testimony, which for demeanorreasons I credit over Rasmussen s denial 82DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDLater that same day, September 15, Rasmussen foundout which additional day off he was going to have forthe payroll week beginning that day Rasmussen testifiedwithout objection or contradiction that after his conver-sation with Keys, a member of management or a fellowemployee (Rasmussen could not remember which) toldhim that at the time of his conversation with Keys, shealready knew which days off he was supposed to haveThereafter, Wilfred Babbitt, who is either comanageror assistant manager of the store and is admittedly a su-pervisor, "yelled at" Rasmussen for yelling and "cuss-ing" at Keys Rasmussen has a naturally loud voice, andSzarewicz credibly testified that both participants in theKeys-Rasmussen conversation used loud voicesMy findings as to the Keys-Rasmussen conversationare based on a composite of credible parts of Rasmus-sen's and Szarewicz' testimony Keys did not testifyC The Allegedly Unlawful Questioning ofEmployee SzarewiczRespondent's answer to the original complaint deniedthe allegation that about September 15, 1988, Respond-ent, through Keys, had instructed Rasmussen not to dis-cuss work schedules or other terms or conditions of em-ployment with other employees The answer was signedby Christopher B Kroll, Respondent's house counsel,and is dated October 31, 1988 As previously noted,Keys did not testify, and the only witnesses who testifiedabout this conversation were Rasmussen and Szarewicz,both of whom testified for the General Counsel I inferthat by January 27, 1989, 3 days before the hearing onMonday, January 30, Szarewicz had received from theGeneral Counsel the subpoena pursuant to which he tes-tifiedOn January 27, 1989, Keys called Szarewicz from hisdepartment to come to "personnel" When he got there,she approached him and said, "Brian, I have someone foryou to meet" He asked who, but she would not tell himShe led him into Store Manager Grezch's office, whereSzarewicz had never been before, without telling himwhy she wanted him to go there House counsel Kroll,whose own office is located at Respondent's Internation-al headquarters in Troy, Michigan (about 17 miles fromSt Clair Shores), had arranged for the use of this office,to interview Szarewicz in preparation for trial, because itwas the only quiet place in the store,4 but there is noevidence that anyone ever explained to Szarewicz whythe store manager's office had been selected for the inter-viewWhen Szarewicz and Keys entered this office, nobodyelse was there As Keys started to leave, Kroll came in,whereupon she said, "This is Chris," without giving hislast name or stating that he was an attorney Kroll shookSzarewicz' hand, gave him Kroll's full name, and said hewould like to ask Szarewicz some questions Keys againstarted to leave Szarewicz asked Kroll if she could stay,Szarewicz credibly testified that he made this request be-cause he did not know who Kroll was or what he4 The store employs 355 employees In addition to containing a televi-sion set which is operating frequently if indeed not constantly, the loungeis otherwise noisywanted, and Szarewicz wanted someone he knew thereKeys asked Kroll whether she could stay, he voiced noobjection Keys stayed in the room during almost all thesubsequent conversation, except for interruptions fortelephone calls and an occasion when she went out topage someone'Szarewicz, who was 18 or 19 years old and hadworked for Respondent for almost 3 years, credibly testi-fied that at least at the beginning of his interview withKroll, Szarewicz was "extremely nervous" Kroll credi-bly testified that Szarewicz was "extremely nervous" and"apparently upset" When Szarewicz said he was nerv-ous, Kroll told him, " don't be nervous," but did nottell him why he should not be nervous, or that he wouldnot be punished in any way as a result of the conversa-tion or talking with him Szarewicz was not informedthat he did not have to talk to Kroll, and that their con-versation should be voluntary on Szarewicz' partKroll told Szarewicz that Kroll was an attorney forRespondent, that Rasmussen had filed a charge with theBoard, and that Kroll was investigating it Kroll said thathe wanted to find out the facts and circumstances sur-rounding Rasmussen's charge Kroll asked Szarewiczwhether he had given a statement to the Board, inferen-tially, he truthfully replied that he had Like Rasmussen,Szarewicz works in the "home center" under HomeCenter Manager Bowers Kroll asked Szarewicz whetherhe knew Rasmussen, and for how long Also, Krollasked Szarewicz the date of the Rasmussen-Keys conver-sation, what had happened, and where Rasmussen andSzarewicz had been during the conversation Szarewiczanswered these questions, and also described what wassaid during the conversation Kroll asked Szarewiczabout his own feelings regarding the work schedule,Szarewicz replied that a varied schedule, when the em-ployees did not know from one day to the next whattheir hours were going to be, made it difficult for theemployees to plan their personal lives Kroll also askedabout Szarewicz' discussion with Rasmussen and the pos-sibility of talking to management about work schedulesThe record contains no direct evidence as to Szarewicz'reply, if any Inferentially, he told Kroll what Szarewiczand Rasmussen later credibly testified at the hearing•namely, that they had discussed the fact that they had towait to see their schedule before they could plan any-thing Kroll asked Szarewicz if he had ever thought ofgoing to management about the schedule, and if he had"okayed it" for Rasmussen to talk to management on hisbehalf The record fails to show Szarewicz' reply, if anyHe testified that Kroll did not harass or threaten him inany manner, and that Kroll spoke to Szarewicz in apleasant voiceMy findings as to the Kroll-Szarewicz conversationare based on a composite of credible parts of their testi-mony My finding that Kroll identified himself as an at-torney and gave his surname to Szarewicz is based onKroll's testimony, which because of the probabilities ofthe case I accept over Szarewicz' denial, I note that oncross-examination, he admitted it "could have been possi-ble" that Kroll identified himself as an attorney My fail-ure to credit Kroll's testimony, over Szarewicz's denial, K MART CORP83that Kroll said Szarewicz' talking to him had no effectupon Szarewicz' employment at Respondent, is based ondemeanor considerations and on Respondent's unex-plained failure to call as a witness Personnel ManagerKeys, an admitted supervisor, who was present duringalmost the entire Kroll-Szarewicz conversation 5D Analysis and Conclusions1 The allegedly unlawful instructions to RasmussenI agree with the General Counsel that Respondent vio-lated Section 8(a)(1) of the Act when Supervisor Keystold employee Rasmussen that she did not want him tocomplain to other employees about his scheduling andabout his problems Jeannette Corp v NLRB, 532 F 2d916, 918-920 (3d Cir 1976), Super One Foods, No 601,294 NLRB 463 (1989), International Business MachinesCorp, 265 NLRB 638 (1982), ALSAC, 277 NLRB1532, 1534-1535 (1986), and L G Williams 011 Co, 285NLRB 418 (1987) Such instructions were unlawful eventhough Keys did not in terms state that Rasmussenwould be disciplined if he disobeyed them IndependentStations Co, 284 NLRB 394 (1987), Electronic Data Sys-tems, 278 NLRB 125, 130 (1986), Waco, Inc, 273 NLRB746, 747-748 (1984), and W R Grace Co, 240 NLRB813, 815-816 (1979)I find without merit Respondent's contention thatKeys' instructions were not unlawful because the inci-dent, which immediately provoked them allegedly didnot involve an exercise by Rasmussen of the rights pro-tected by Section 7 of the Act In the first place, Ras-mussen's complaints-his complaint to employee Jamesbeing the one within Keys' earshot just before her con-versation with Rasmussen-were only the most recent ofa series of scheduling complaints which employees haddiscussed with each other and which Rasmussen had di-rected to Store Manager Grezch (admittedly a supervi-sor), about 2-1/2 months earlier, expressly regardingother employees as well as himself 6 Furthermore, thefact that Keys forbade Rasmussen to complain to otheremployees about scheduling and other problems indicat-ed her suspicion, as was in fact the case, that his com-plaint about scheduling had been directed to at least oneother employee Because of the relationship between thatcomplaint by Rasmussen and his prior complaint abouthis and other employees' schedules to Grezch, who hadtaken no action to resolve it, and because interemployee5 See Golden State Bottling Co v NLRB, 414 US 168, 174 (1973),Turnbull Cone Baking Co v NLRB, 778 F 2d 292, 294-295 (6th Cm1985), cert denied 476 U S 1159 (1986), and Zapex Corp, 235 NLRB1236, 1239 (1978), enfd 621 F 2d 328 (9th Cir 1980)6 Because a number of employees did in fact want to receive set sched-ules, Rasmussen s complaint to Grezch that they too wanted such sched-ules rendered his complaint a protected activity even though none ofthem told Rasmussen that he could represent them when he talked tomanagement Dayton Typographic Service v NLRB, 778 F 2d 1188, 1192(6th Cif 1985), Owens Illinois, 290 NLRB 1193, 1206 (1988), and MeyersIndustries, 281 NLRB 882, 886 (1986), affd 835 F 2d 1481 (DC Or1987), cert denied 108 S Ct 2847 (1988) Although the evidence fails toshow whether Personnel Manager Keys knew about this incident,Grezch s knowledge is attributable to Respondent for purposes of thiscase NLRB v EDS Service Corp, 466 F d 157 (9th Or 1972), KR!Constructors, 290 NLRB 802, 809 (1988), Photo Drive Up, 267 NLRB 329,361 (1983), and Jackson Sportswear Corp, 211 NLRB 891, 902 (1974)discussions about work schedules had continued afterRasmussen's fruitless complaint to Grezch, Rasmussen'sSeptember 16 comments to employee James did not losestatutory protection because they were directed to Ras-mussen's scheduling problem only See Dayton Typo-'graphic Service, supra, 778 F 2d at 1191-1192, JirhmackEnterprises, 283 NLRB 609 (1987), Scientific-Atlanta, Inc,278 NLRB 622 (1986), Meyers Industries, supra, 281NLRB at 885-887 (1986) ("some relation to group actionin the interest of the employees"), and see also NLRB vJ Weingarten, 420 U S 251, 260-261 (1975)In any event, Respondent's defense disregards thereason why, in the absence of legitimate and substantialbusiness justifications not claimed to be present here, anemployer cannot lawfully issue an unqualified prohibitionagainst mteremployee discussion of problems connectedwith working conditions, including work schedules Im-proved working conditions are a frequent objective oforganizational or other protected concerted activity, anddiscussions about them are necessary to further that goalThe right to engage in such activity depends in somemeasure on employees' ability to learn the advantage ofsuch activity from others Whether Rasmussen's Septem-ber 15 comments about his work schedule were in them-selves protected activity, it is sufficient for finding Keys'remarks unlawful to note that discussion about such asubject can be protected activity and that an employer'sunqualified rule barring such discussions has the tenden-cy to inhibit such activity See Jeannette Corp, supra,532 F 2d at 918, see also Thema Industries, 245 NLRB1258 (1979), Noland Co, 269 NLRB 1082, 1088 (1984),andALSAC, supra, 277 NLRB at 1533-1535 72 The allegedly unlawful interrogationA determination of whether Section 8(a)(1) of the Actwas violated through attorney Kroll's questioning of em-ployee Szarewicz calls for a balance between Respond-ent's legitimate interest 'in preparing its case for trial andSzarewicz' legitimate interest in being free from unwar-ranted interrogation about protected activity In strikingthis balance as to questions for this purpose but includingmatter involving the questioned employee's Section 7rights, the cases have ranged between the view that suchconduct violates the Act unless the questioner has ob-served the safeguards set forth in Johnnie's Poultry Co 57 In finding unlawful A LSA C s 1979 rule forbidding interemployeesalary discussions, the Board did not rely on the employer s unlawfulAugust 1983 discharge of two employees for reasons related to such dis-cussions between February 1982 and April 19836 146 NLRB 770, 775 (1964), enf denied 344 F 2d 617 (8th Cif 1965)The Board there articulated these safeguards as follows (footnotes omit-ted)the employer must communicate to the employee the purpose of thequestioning, assure him that no reprisal will take place, and obtainhis participation on a voluntary basis, the questioning must occur ina context free from employer hostility to union organization andmust not be Itself coercive in nature, and the questions must notexceed the necessities of the legitimate purpose by prying Into otherunion matters, eliciting information concerning an employee's subjec-tive state of mind, or otherwise interfering with the statutory rightsof employees When an employer transgresses the boundaries ofthese safeguards, he loses the benefits of the privilege [of ascertainingfrom employees the facts necessary in preparing the employer s de-fense for trial of the case ] 84DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDto the view that the legality of such questioning is to bedetermined in light of the totality of the circumstancesSee Dayton Typographic Service, supra, 778 F 2d at 1193-1195, Standard-Coosa-Thatcher Carpet Yarn Division vNLRB, 691 F 2d 1133, 1140-1141 (4th Cir 1982), certdenied 460 U S 1083 (1983), Bill Scott Oldsmobile, 282NLRB 1073, 1075-1078 (1987), Adair Standard Corp. 290NLRB 317 (1988), and R & L Cartage & Sons, Inc , 292NLRB 530 (1989) I find that under any of these ap-proaches Kroll's interview had a coercive tendency, atleast partly because Respondent failed to observe safe-guards set forth in Johnnie's Poultry Accordingly, I neednot consider which approach is appropriateThus, the incident began when Keys, who is Respond-ent's personnel manager and is not Szarewicz' immediate,day-to-day supervisor, called him from his home servicedepartment to "personnel," said she had "someone" forhim to "meet" but refused to say who the "someone"was, and then escorted Szarewicz to the office of StoreManager Grezch, inferentially the highest rankingmember of management who was present at the store ona daily basis Szarewicz had never been in that officebefore, and there is no evidence that anyone ever ex-plained to him Kroll's reason (a perfectly legitimate one)for selecting that location for the interview Further, atleast from Szarewicz' point of view, he went to and par-ticipated in the interview under management's orders Sofar as the record shows, neither Keys, Kroll, nor anyoneelse suggested to Szarewicz that Keys' conduct in callinghim to "personnel," escorting him to the store manager'soffice, and "having" Szarewicz "meet someone" named"Chris" stood on any different footing from work relatedorders from Keys which Szarewicz would ordinanly beexpected to obey as a matter of course Nor did she orattorney Christopher Kroll ever suggest to Szarewiczthat he was under no obligation to participate in theinterview, or to answer any questions he did not chooseto answer, even though Kroll (an attorney for more than3 years, who appeared to be about 30) was admittedlyaware that the teenaged Szarewicz (who had either grad-uated or was about to graduate from high school) wasnervous and upset when Kroll came into the room, andeven though it must have become apparent to Kroll fromthe interview that Szarewicz was being asked to describeor reveal matters that he might have reasons•andwholly legitimate reasons•for wanting to keep quietabout More specifically, in Personnel Manager Keys'very presence Szarewicz was asked to and gave an ac-count of unlawful remarks by Keys, although Szarewiczmight well apprehend Keys' resentment if she believedhis version to be mistaken or (if she was not a fair-minded woman) accurate but tending in the presence ofher own employer's house counsel to denigrate her ownjob performance Further, although these same consider-ations would likely inhibit Szarewicz from expressing adesire that she leave, there is no evidence that Kroll tookit upon himself to make such a request or even askedSzarewicz about the matter 9 (Indeed, Szarewicz' credi-9 Although Keys was present because of Szarewicz request, whenmaking that request he had no idea that he would be asked about herble testimony shows that Kroll gave him no assuranceagainst reprisals, although I would find unlawful interro-gation even if I believed Kroll's- testimony otherwise )Moreover, Kroll asked Szarewicz in Keys' presencewhether he himself had ever engaged with Rasmussen inthe protected activity•discussions about schedulingproblems•which in Szarewicz' hearing Keys had unlaw-fully forbidden Rasmussen to engage in and had partlyrelied on in asking him to quit, and Kroll further askedSzarewicz whether he had ever engaged in the additionaland related protected activities of discussing the scheduleproblem with Rasmussen and of approving his talking tomanagement on Szarewicz' behalf In addition, Krollasked Szarewicz whether he had engaged in the statuto-rily protected activity of giving a statement to theBoard, although, again, an affirmative answer bySzarewicz (which he in fact gave) could generate resent-ment by Personnel Manager Keys, whose remarks toRasmussen (overheard by Szarewicz) were at that timethe sole basis for the pending complaint against Keys'employer Finally, Kroll asked Szarewicz whether hehad ever thought about going to management about thescheduling matter•conduct which would be protected ifconcerted•notwithstanding Store Manager Grezch'sprevious statement to Rasmussen, when he complainedthat he and other employees wanted set schedules, thatthis could not be done J† On the basis of a totality of thecircumstances, and giving full weight to Respondent'sright to have Kroll interview Szarewicz in order to pre-pare for trial, I find that this incident constituted a viola-tion of Section 8(a)(1) by RespondentCONCLUSIONS OF LAW1 Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct2 Respondent has violated Section 8(a)(1) of the Actby telling employee Rasmussen not to discuss workschedules, or other problems, with other employees, andby coercively interrogating employee Szarewicz aboutactivity protected by Section 7 of the Act3 The unfair labor practices set forth in Conclusion ofLaw 2 affect commerce within the meaning of Section2(6) and (7) of the Actstatements, and Kroll, who had at least strong reason to anticipate thesequestions, did not object to her presence1† As noted supra, fn 8, the Johnnie's Poultry safeguards include 'thequestions must not exceed the necessities of the legitimate purpose byeliciting information concerning an employee's subjective state ofmind 146 NLRB at 775 At least arguably, such safeguards werebreached by Kroll s questions about Szarewicz' own feelings regardingthe work schedule, and whether he had ever thought of going to man-agement about the matter However, these questions do bear some tan-gential relevance to Kroll's contention, in his postheanng brief, thatKeys' remarks to Rasmussen were not unlawful because his immediatelypreceding complaints about schedules bore an insufficient relationship toconcerted activity Notwithstanding my finding (supra part II,D,1) thatKeys remarks would have been unlawful even in the total absence ofconcerted activity, I do not question the professional propnety of Kroll'scontention otherwise Accordingly, my 8(a)(1) conclusion as to the inter-view does not rely on any finding that these questions in preparation fortrial would have been unlawful, or would have rendered the interviewunlawful, even if the Johnntes Poultry safeguards had otherwise been ob-served K MART CORP85THE REMEDYHaving found that Respondent has violated the Act incertain respects, I shall recommend that Respondent berequired to cease and desist from such conduct, or likeor related conduct, and to'post appropriate noticesOn these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed"ORDERThe Respondent, K Mart Corporation, St ClaireShores, Michigan, its officers, agents, successors, and as-signs, shallI Cease and desist from-(a)Telling employees not to discuss work schedules,or other problems, with other employees(b)Coercively interrogating employees about activitiesprotected by Section 7 of the Act(c)In any like or related manner mterfenng with, re-straining, or coercing employees in the exercise of theirrights under the Act2 Take the following affirmative action necessary toeffectuate the policies of the Act(a) Post at its store in St Claire Shores, Michigan,copies of the attached notice marked "Appendix "12Copies of the notice, on forms provided by the RegionalDirector for Region 7, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingI, If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses12 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board"all places where notices to employees are customarilyposted Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material(b) Notify the Regional Director in writing within 20days from the date of this Order what steps Respondenthas taken to complyAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARD_ An Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this noticeSection 7 of the Act gives employees these rightsTo organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activitiesWE WILL NOT tell you not to discuss work schedules,or other problems, with other employeesWE WILL NOT coercively interrogate you about ac-tivities protected by the ActWE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of yourrights under the ActK MART CORPORATION